Citation Nr: 0016247	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-08 486A	)	DATE
	)
	)


THE ISSUES

1.  Whether an August 26, 1986, Board decision denying 
service connection for an acquired psychiatric disorder was 
clearly and unmistakably erroneous.

2.  Whether an October 26, 1987, Board decision denying a 
total disability rating due to individual unemployability 
resulting from service connected disability (TDIU) was 
clearly and unmistakably erroneous.  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The moving party, the veteran, served on active duty from May 
1952 to May 1954, November 1954 to December 1955, and May 
1957 to May 1973. 

This motion arises before the Board of Veterans' Appeals 
(Board) from Board decisions of August 26, 1986 and October 
26, 1987.  In the August 26, 1986 decision, service 
connection for an acquired psychiatric disorder was denied.   
In the October 26, 1987 decision, entitlement to TDIU 
benefits was denied.

 
FINDINGS OF FACT

1.  The August 26, 1986, Board decision contains error which 
compels a materially different conclusion.

2.  The October 26, 1987, Board decision contains error which 
compels a materially different conclusion.


CONCLUSIONS OF LAW

1.  The facts as known on August 26, 1986, compel the grant 
of the claimant's claim of entitlement to service connection 
for an acquired psychiatric disorder, and the August 26, 
1986, Board decision is therefore clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.1400-20.1411 (1999).

2.  The facts as known on October 26, 1987, compel the grant 
of the claimant's claim of entitlement to TDIU benefits, and 
the October 26, 1987, Board decision is therefore clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present motion, the moving party challenges two Board 
decisions: an August 26, 1986 decision denying TDIU benefits 
and service connection for an acquired psychiatric disorder 
and an October 26, 1987 decision denying TDIU benefits.  The 
moving party contends that these decisions were clearly and 
unmistakably erroneous with respect to these holdings.  After 
a review of the record, the Board finds that his contentions 
are supported by the evidence, and both of his motions are 
granted.

The regulations provide that clear and unmistakable error 
(CUE) is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (1999).  In general, review for clear and 
unmistakable error must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b) (1999).  To warrant revision of a Board decision 
on the grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c) (1999).  Examples of situations that are not 
clear and unmistakable error include:  (1) Changed Diagnosis.  
A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) Duty to Assist.  
The Secretary's failure to fulfill the duty to assist; or 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(1999).  Clear and unmistakable error does not include the 
otherwise correct application of a statute or regulations 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (1999).

I.  CUE in an August 26, 1986 Denial of Service Connection 
for an Acquired Psychiatric Disorder.

In this motion, the moving party challenges an August 26, 
1986 decision in which the Board denied service connection 
for an acquired psychiatric condition.  That decision found 
that the evidence of record showed that anxiety neurosis was 
diagnosed eight months after the veteran's discharge from 
active duty and that this disability was independent of the 
veteran's service connected disabilities.
 
At the time that the Board rendered this decision, service 
connection could be established for a disease or injury 
incurred in or aggravated by active duty service or active 
duty for training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
1985); 38 C.F.R. § 3.303, 3.304 (1986).  Similarly, service 
connection could be granted for disability which was 
proximately due to, or the result of, a service connected 
disease or injury.  38 C.F.R. § 3.10(a) (1986).  

In August 1986, the evidence showed that the veteran's 
service medical records were silent for any complaint, 
treatment, diagnosis, or clinical findings relative to a 
psychiatric disorder.  The veteran was initially diagnosed 
with anxiety neurosis in January 1974 during a period of 
hospitalization for low back pain.  

In October 1974, the veteran was afforded a VA psychiatric 
examination.  The examiner diagnosed depressive neurosis 
associated with a back condition.  

In May 1975, the veteran filed a claim for service connection 
for a psychiatric condition.  In an August 1975 VA 
psychiatric examination, the veteran was diagnosed with 
anxiety neurosis associated with different physical ailments, 
including post laminectomy disorders and conversion symptoms.  
The RO denied service connection by means of a November 1975 
rating action, and the veteran was notified of this decision 
in December 1975.  

In July 1984, a medical certificate was received from a 
private psychiatrist who indicated that he had treated the 
veteran since 1973 for symptoms including insecurity, 
intranquility, ideas of worthlessness and hopelessness, 
pessimism, and apathy.  A diagnosis of anxiety neurosis and 
depression, severe, chronic, was rendered.  The physician 
opined that the veteran's back surgery could be considered a 
factor that "unchained" his nervous condition.

A July 1984 statement from Dr. Alavarez-Castillo indicates 
that the veteran had been treated since 1976 for high blood 
pressure, bronchial asthma, nerves, disc pathology, 
hemorrhoids, and osteoarthritis.  The physician indicated 
that the veteran had been seen monthly and that there had 
been progressive deterioration in almost all of his 
conditions.  

At a May 1986 hearing before the Board, the veteran expressed 
his contentions that his anxiety neurosis was causally 
related to his service-connected disabilities, particularly 
his low back disorder.  He indicated that he had to retire 
from the military because of his low back disorder and that 
this adversely affected him mentally.  

An August 26, 1986 Board decision found that service 
connection on a direct basis was not warranted, as the 
evidence did not show that the veteran had an acquired 
psychiatric disorder during active service.  In addition, the 
Board denied service connection as the evidence did not show 
that an acquired psychiatric disorder was secondary to a 
service connected disability.  The August 1986 decision 
indicates that the opinions expressed by several physicians 
concerning the relationship between the veteran's low back 
disorder and his anxiety neurosis were considered; however, 
the Board concluded that there was insufficient evidence of 
record to establish such an etiological relationship.  
Accordingly, service connection on a secondary basis was 
denied. 

The Board finds that the August 26, 1986, decision was 
clearly and unmistakably erroneous.  Both VA and private 
physicians indicated that the veteran's psychiatric disorder 
was associated with his back disability, for which service 
connection had previously been awarded.  In fact, all of the 
evidence was positive and there was no negative competent 
medical evidence or opinion to support a denial.  Therefore, 
given this error of fact, service connection for an acquired 
psychiatric disorder as secondary to a service connected back 
disorder was warranted.  38 C.F.R. § 3.10(a) (1986). 

As the August 26, 1986, decision does demonstrate an error of 
fact that would compel a materially different conclusion.  
The moving parties motion is granted with respect to the 
August 1986 denial of service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5109A, 7111 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 20.1400-20.1411 (1999).

II.  October 26, 1987 Denial of TDIU

The moving party also challenges an October 26, 1987 decision 
in which the Board denied entitlement to a total disability 
rating due to individual unemployability resulting from 
service connected disabilities. The moving party contends 
that a restoration of TDIU to August 1, 1984 is warranted.

The veteran was in receipt of TDIU benefits from March 1, 
1974 to August 1, 1984.  By means of a May 1984 rating 
action, the RO proposed to terminate the veteran's TDIU as 
the evidence showed recent improvement in the severity of his 
service connected disabilities.  In July 1984, the veteran 
expressed his disagreement to this action and submitted 
medical evidence in support of his claim.  Subsequently, by 
means of a July 1975 rating action, the RO terminated TDIU 
benefits.  

The regulations effective at the time the Board rendered this 
decision state that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 355 
(West 1985); 38 C.F.R. Part 4 (1987).  Additionally, total 
disability ratings may be assigned whether the schedular 
rating for the service connected disabilities is less than 
100 percent when the evidence shows that the service 
connected disabilities were sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1987).   

In reducing a rating of 100 percent for TDIU, the provision 
of 38 C.F.R. § 3.105(e) are for application, but caution must 
be exercised in such a determination that actual 
employability is established by clear and convincing 
evidence.  38 C.F.R. § 3.343(c) (1987).  Under 38 C.F.R. 
§ 3.105(e), a recipient of VA compensation must be given 
notice prior to the reduction of compensation.  

The evidence at the time that the Board rendered it October 
1987 decision includes employment questionnaires, signed by 
the veteran in August 1977, December 1981, November 1982, and 
December 1983 on which he indicated that he had not been 
employed at any time during the previous 12 months.  The 
evidence showed that he graduated from high school.  

A January 1984 VA spine examination report indicates that the 
veteran wore a back brace and ambulated with the aid of 
Canadian crutches.  He had forward flexion of the lumbar 
spine of 55 degrees, lateral flexion to 20 degrees, 
dorsiflexion to 0 degrees and bilateral rotation to 10 
degrees.  Straight leg raising was accomplished to 60 degrees 
on the right and 65 degrees on the left.  The examination 
report indicates that the veteran had moderate to severe 
spasm of the dorsolumbar spine with moderate tenderness 
throughout his spine.  Diagnoses of residuals, herniated 
nucleus pulposus, L4-L5 and L5-S1, post surgical; strain and 
myositis, dorsolumbar paravertebral muscles, moderate to 
severe; short hamstrings, moderate; and tenosynovitis, pes 
anserinus superficialis and strain, sacroiliac joint and 
bursitis, right were rendered.  

A January 1984 VA pulmonary examination report indicates that 
veteran reported a history of respiratory problems with 
recurrent paroxysms every 8 to 10 days.  He had a prolonged 
expiratory phase and occasional wheezes in both bases.  There 
was no cyanosis or clubbing.  Pulmonary function tests were 
interpreted as revealing decreased flows at the low lung 
volumes, suggestive of minimal air flow limitation and also a 
restrictive dysfunction.  A chest X-ray study was interpreted 
as revealing normal lungs.  Bronchial asthma, chronic, with 
minimal airflow limitation; and restrictive factor, 
superimposed on bronchial asthma, due to a back brace were 
rendered.  

In a March 1984 statement, Dr. W. H. Stoddard noted that the 
veteran could not walk freely and had a guarded gait.  He 
limped and walked with two crutches.  He wore a back brace 
for support.  He could not squat, rise, or walk on his heels 
or toes.  Dr. Stoddard assessed chronic back sprain; unstable 
lumbosacral spine, post L4-L5 laminectomy; degenerative joint 
disease; and spondylosis.  

In July 1984, a medical certificate was received from a 
private psychiatrist who indicated that he had treated the 
veteran since 1973 for symptoms including insecurity, 
intranquility, ideas of worthlessness and hopelessness, 
pessimism, and apathy.  A diagnosis of anxiety neurosis and 
depression, severe, chronic, was rendered.  

A July 1984 statement from Dr. Alavarez-Castillo indicates 
that the veteran had been treated since 1976 for high blood 
pressure, bronchial asthma, nerves, disc pathology, 
hemorrhoids, and osteoarthritis.  The physician indicated 
that the veteran had been seen monthly and that there had 
been progressive deterioration in almost all of his 
conditions.  

A July 1984 lay statement from the veteran's wife indicates 
that the veteran had been told that additional surgery was 
required for his back as his condition had worsened. 

A February 1985 VA examination report indicates that the 
veteran was wearing a Taylor brace and had an abnormal erect 
posture.  He also had a slow gait and used Canadian crutches.  
There was mild to moderate dorsal and lumbar kyphoscoliosis 
with a flattening of the lumbar lordosis.  There was back 
tenderness to pressure with evidence of moderate to severe 
spasm and fibrotic nodules in the lumbar paravertebral 
musculature.  Forward bending was painful and limited to 45 
degrees.  There was weakness in the lower extremities.  
Straight leg raising was positive on the left with radicular 
signs bilaterally at 60 degrees.  The veteran had normal 
reflexes but there was a sensory deficit at the L4-L5 and L5-
S1 dermatomes on the right.  Diagnoses of lumbar 
fibromyositis and residuals of a laminectomy were rendered.  

A February 1985 VA pulmonary examination report indicates 
that the veteran complained of recurrent bouts of asthma 
every week and that he used medication.  The examination 
report indicates that a thoracic brace limited the veteran's 
respiratory movement.  There was decreased ventilation and a 
prolonged expiratory phase.  Occasional wheezing on the right 
was noted.  There was no clubbing or cyanosis.  Pulmonary 
function tests were interpreted as revealing small airway 
disease indicating hyperinflation.  A chest X-ray study 
showed no evidence of significant pulmonary abnormality.  
Diagnoses of bronchial asthma, chronic and pulmonary function 
test results compatible with small airways disease was 
rendered.  

At a May 1985 RO hearing, the veteran expressed his 
contentions that he was unable to work due to his service 
connected back disability and bronchial asthma.  He stated 
that he required the use of crutches for walking and that he 
had, on average, three asthmatic attacks per week lasting 
approximately one hour in duration.  The veteran indicated 
that he had not worked for 13 years.  

A November 1985 private medical report indicates diagnoses of 
chronic back sprain; unstable lumbosacral spine, post L4-L5 
laminectomy; degenerative joint disease; spondylosis; and 
bronchial asthma by history.  It was noted that the veteran 
had poor rehabilitation potential.  

The October 26, 1987 Board decision found that, while the 
veteran had been in receipt of TDIU benefits since prior to 
1984, the evidence clearly and convincingly showed that the 
veteran was employable.  The decision noted that the veteran 
had not worked in years and was service connected for a 
number of disorders, the most serious of which were residuals 
of a herniated nucleus pulposus and bronchial asthma.  The 
Board found in its October 1987 decision that there were no 
indications from the evidence that the veteran had attempted 
to obtain employment in any kind of work in recent years.  
The Board noted that unemployment and unemployability are not 
synonymous for VA compensation purposes.  The evidence did 
not show that the veteran was precluded from sedentary 
employment; therefore, the Board concluded in October 1987 
that employability was established by clear and convincing 
evidence.  

The Board finds that the October 26, 1987 decision, was 
clearly and unmistakably erroneous.  In order to terminate 
TDIU benefits, the evidence must show clear and convincing 
evidence of material improvement in the veteran's ability to 
obtain employment.  The evidence available at the time the 
Board rendered the October 1987 decision did not show clear 
and convincing evidence of employability; actually, it showed 
no evidence of employability and to find otherwise was a 
clear and unmistakable error of fact.  Accordingly, the Board 
finds that the facts as known on October 26, 1987, would 
compel the grant of the claimant's claim of entitlement to 
TDIU benefits, and the August 26, 1986, Board decision is, 
therefore, clearly and unmistakably erroneous.  Therefore, 
the moving parties motion is granted with respect to the 
October 26, 1987 denial of TDIU benefits.   38 U.S.C.A. 
§§ 5109A, 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1400-20.1411 (1999).

 
ORDER

The claimant's motion that an August 26, 1986, Board decision 
which denied entitlement to service connection for an 
acquired psychiatric disorder was clearly and unmistakably 
erroneous is granted.  This decision should be revised to 
grant a service connection for an acquired psychiatric 
disorder.  


The claimant's motion that an October 26, 1987, Board 
decision which denied entitlement to TDIU benefits was 
clearly and unmistakably erroneous is granted. This decision 
should be revised to grant a total rating due to individual 
unemployability resulting from service-connected disability.



		
	MARK W. GREENSTREET 
Member, Board of Veterans' Appeals

 


